UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7556



RODNEY EUGENE EDWARDS,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-770-7)


Submitted:   January 20, 2000             Decided:   February 2, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Eugene Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney Eugene Edwards seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.   See Edwards v. Angelone, No.

CA-99-770-7 (W.D. Va. Oct. 28, 1999).*       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




    *
      Although the district court’s order is marked as “filed” on
October 27, 1999, the district court’s records show that it was
entered on the docket sheet on October 28, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2